Citation Nr: 1721810	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the Army from September 1990 to September 1994, including service during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Atlanta, Georgia.  

The Board recognizes that the Veteran requested a hearing when he filed the appeal for the instant matters in April 2013.  Accordingly, the Veteran was scheduled for a hearing.  In March 2016, the Veteran subsequently withdrew the request for a hearing.  As such, the Board did not conduct a hearing.  

In May 2016, the Board remanded the Veteran's instant claims for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial for all claimed disabilities in a December 2016 supplemental statement of the case (SSOC).  The Board further notes that in the previous decision issued in May 2016, the Board denied the Veteran's claims for service connection for fatigue and sleep apnea.  

The Board notes that the Veteran also perfected an appeal for entitlement to service connection for migraines.  On appeal, a December 2016 rating decision granted service connection for this disability, effective in April 2010.  As such, this issue is no longer before the Board.

In addition, the Board recognizes that the Veteran presented several other claims - entitlement to service connection for posttraumatic stress disorder (PTSD), HIV, paresthesia of the left foot, bilateral pes planus, bilateral hearing loss, and bilateral tinnitus.  As the Veteran has not perfected an appeal for any of these claims, none of these claims are properly before the Board.  Thus, the Board will not adjudicate these claims.  

Finally, the Board notes that prior to his current representation, the Veteran was represented by private counsel.  


FINDINGS OF FACT

1.  The Veteran is shown to have served in Southwest Asia during the Persian Gulf War.  

2.  The Veteran does not have a current lung disorder, to include as a result of an undiagnosed illness, that was either caused or aggravated by service.  

3.  The Veteran's stomach disorder is not the result of a disease or injury, if any, incurred in active service, and it is not due to an undiagnosed illness related to service.  

4.  The Veteran does not have a current respiratory disorder, to include as a result of an undiagnosed illness, that was either caused or aggravated by service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disorder, to include as the result of an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).  

2.  The criteria for service connection for a stomach disorder, to include as the result of an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).  
3.  The criteria for service connection for a respiratory disorder, to include as the result of an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for a lung disorder, stomach disorder, and a respiratory disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a lung, stomach, or respiratory disorder that manifested during, or as a result of, active military service, or, a disability that was either caused by or aggravated by a service-connected disability.  As such, the claims of entitlement to service connection for these disabilities are not warranted.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a), (b).  

Because the Veteran served in the Southwest Asia Theater of Operations during his active service, he is a Persian Gulf Veteran within the meaning of the applicable statute and regulation.  

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. 
§ 3.317(a)(2).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  

Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any issue that is material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Lung Disorder

The Veteran's service treatment records do not reflect that he suffered a chronic lung disorder during active military service.  The service treatment records contain no evidence of injury to the lungs or complaints of symptomatology associated with the lungs.  Moreover, no lung disorder was reported on the Veteran's June 1994 release from active duty examination report, as chest X-rays were normal.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of the lungs at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic disability of the lungs, or chronic symptomatology, within one year of his separation from active duty.  During a VA examination in November 2012, X-rays of the Veteran's chest revealed that the cardiomediastinal configuration was normal, and that the lungs were clear without effusion or consolidation.  Based on the results of the diagnostic testing, the examiner noted that there was no evidence of an acute cardiopulmonary process.  

The November 2012 examiner did however note that the Veteran reported recurrent bronchitis at least twice a year.  However, the examiner further noted that according to treatment records, the Veteran had only been treated once in the last 12 months.  In addition, the examiner noted that bronchitis is an acute inflammation of the air passages within the lungs, and that the etiology of bronchitis is viral.  Based on the nature and etiology of bronchitis and the results of the diagnostic testing that essentially show that the Veteran's lungs are normal, the examiner opined that the Veteran's recurrent bronchitis is less likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

Moreover, the May 2016 addendum to the November 2012 VA examination report notes that the Veteran does not have a current lung disease.  The addendum report reiterates that X-rays conducted on the Veteran's chest at separation from active service and during the November 2012 VA examination revealed normal results.  As such, consistent with the November 2012 medical opinion, the VA examiner again opined in May 2016 that it is less likely than not that the Veteran's recurrent bronchitis is related to active service.  

The record also contains treatment notes from a December 2012 Pulmonary Function Analysis conducted at a VA Medical Center.  The examiner noted that pre-bronchodilator spirometry revealed mild airflow limitation with significant change after bronchodilator with normalization of spirometry.  The examiner further noted that lung volumes were normal and that diffusing capacity was normal.  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a lung disorder.  Although the Veteran had service in Southwest Asia, a lung disorder has not been diagnosed at any time since the claim for service connection.  Although the Veteran reported having a history of recurrent bronchitis at the November 2012 VA examination, the examiner did not provide a diagnosis of any lung disorder, as the etiology of bronchitis is of a viral nature.  Likewise, in May 2016, the VA examiner did not provide a diagnosis of any lung disorder.  

As such, there is no evidence that shows the existence of a present disability with regard to the Veteran's lungs.  Moreover, there is no evidence of this condition manifesting during active military service.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  As such, service connection for a lung disorder is not warranted.  

The Board recognizes that the Veteran believes that he is entitled to service connection for a lung disorder.  However, the record does not reflect that the Veteran has the requisite training or expertise to offer a medical opinion providing a diagnosis of a lung disorder, or as complex as linking a claimed lung disorder to an event or injury in military service.  The competent medical evidence of record from the VA physician shows that the Veteran's lungs are normal.  In addition, there is no medical evidence of record to indicate that any claimed lung disorder experienced by the Veteran is due to an undiagnosed illness.  

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of the-doubt doctrine is therefore not for application, and the Veteran's claim of entitlement to service connection for a lung disorder must be denied.  See 38. U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

Stomach Disorder

The Veteran's service treatment records do not reflect that he suffered a chronic stomach disorder during active military service.  However, the service treatment records show that in May 1994, the Veteran suffered an upset stomach at that time.  Other than that isolated occurrence, the service treatment records contain no evidence of injury to the stomach or complaints of symptomatology associated with the stomach.  Further, no stomach disorder was reported on the Veteran's June 1994 release from active duty examination report.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of the stomach at the time of his separation from active duty.  

During a November 2012 VA examination, the examiner noted that the Veteran reported suffering an upset stomach especially in the mornings, and that eating caused him to have abdominal pain and diarrhea.  Although the Veteran claimed that his stomach condition was related to his active service in the Gulf War, the examiner noted that the Veteran did not report any of these symptoms relating to his stomach until 2010.  The VA examiner diagnosed the Veteran with helicobacter pylori, which the examiner noted is a bacterial infection of the stomach.  The examiner opined that the Veteran's helicobacter pylori was less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

In addition, the November 2012 VA examiner diagnosed the Veteran with chronic diarrhea.  The examiner's findings related to the Veteran's stomach reveal that the barium passes freely through the esophagus, which demonstrates normal esophageal mucosal and fold pattern.  The examiner noted that there are no filling defects within the esophagus, and that there are no findings to suggest extrinsic compression on to the esophagus, stomach, duodenum, or small bowel loops.  The examiner concluded that the Veteran had a normal upper GI.  

The examiner also noted that the Veteran was diagnosed with HIV in 2009.  The examiner reported that the Veteran had a medical condition such as HIV, which was likely to cause stomach issues such as diarrhea.  The examiner further noted that the symptomatology of the Veteran's stomach may be attributed to HIV, as there are multiple reasons for diarrhea, including possible opening of the tight junctions between epithelial cells by HIV-stimulated cytokine release.  Based on these findings, the examiner opined that it was less likely than not that the Veteran's chronic diarrhea was related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

The May 2016 addendum to the November 2012 VA examination report further expounds on the November 2012 report by stating that helicobacter pylori is an incidental finding in lab work and that chronic diarrhea is related to HIV.  In May 2016, the VA examiner again opined that it is less likely than not that the Veteran's stomach disorder is related to active service.  

Based on a review of the evidence, the Board finds that service connection for a stomach disorder is not warranted.  Although the Veteran was diagnosed with helicobacter pylori and chronic diarrhea at the VA examination, the examiner opined that the former is an incidental finding in lab work and that the latter is related to the Veteran's medical condition of HIV.  

The Board recognizes that the Veteran believes that he is entitled to service connection for a stomach disorder, asserting that his claimed stomach disability is related to his active service in the Gulf War.  The Veteran is competent to report experiencing stomach issues.  However, notwithstanding the Veteran's contentions, the evidence of record does not show a stomach disorder other than an incidental finding in lab work and impairment associated with the Veteran's medical condition of HIV.  Further, the record does not reflect that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking a stomach disorder to an event or injury in military service.  The competent medical evidence of record from the VA physician concluded that it was less likely than not that a current stomach disability manifested during, or as a result of, active military service.  

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of the-doubt doctrine is therefore not for application, and the Veteran's claim of entitlement to service connection for a stomach disorder must be denied.  See 38. U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  



Respiratory Disorder

The Veteran's service treatment records do not reflect that he suffered a chronic respiratory disorder during active military service.  The service treatment records contain no evidence of injury to the lungs or complaints of symptomatology associated with the lungs.  Moreover, no lung disorder or respiratory disorder was reported on the Veteran's June 1994 release from active duty examination report, as chest X-rays were normal.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic respiratory disability at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic respiratory disability, or chronic symptomatology, within one year of his separation from active duty.  As previously noted, during a VA examination in November 2012, X-rays of the Veteran's chest revealed that the cardiomediastinal configuration was normal, and that the lungs were clear without effusion or consolidation.  Based on the results of the diagnostic testing, the examiner noted that there was no evidence of an acute cardiopulmonary process.  

As discussed above, the November 2012 examiner did however note that the Veteran reported recurrent bronchitis at least twice a year.  However, the examiner further noted that according to treatment records, the Veteran had only been treated once in the last 12 months.  In addition, the examiner noted that bronchitis is an acute inflammation of the air passages within the lungs, and that the etiology of bronchitis is viral.  Based on the nature and etiology of bronchitis and the results of the diagnostic testing that essentially show that the Veteran's lungs are normal, the examiner opined that the Veteran's recurrent bronchitis was less likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

The May 2016 addendum to the November 2012 VA examination report notes that the Veteran does not have a current lung disease.  The addendum report reiterates that X-rays conducted on the Veteran's chest at separation from active service and during the November 2012 VA examination revealed normal results.  As such, consistent with the November 2012 medical opinion, the VA examiner again opined in May 2016 that it is less likely than not that the Veteran's recurrent bronchitis is related to active service.  

The record also contains treatment notes from a December 2012 Pulmonary Function Analysis conducted at a VA Medical Center.  The examiner noted that pre-bronchodilator spirometry revealed mild airflow limitation with significant change after bronchodilator with normalization of spirometry.  The examiner further noted that lung volumes were normal and that diffusing capacity was normal.  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a respiratory disorder.  Although the Veteran had service in Southwest Asia, a respiratory disorder has not been diagnosed at any time since the claim for service connection.  Although the Veteran reported having a history of recurrent bronchitis at the November 2012 VA examination, the examiner did not provide a diagnosis of any respiratory disorder, as the etiology of bronchitis is of a viral nature.  Likewise, the May 2016 VA examiner did not provide a diagnosis of any respiratory disorder.  

As such, there is no evidence that shows the existence of a present respiratory disability.  Moreover, there is no evidence of this condition manifesting during active military service.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  As such, service connection for a respiratory disorder is not warranted.  

The Board recognizes that the Veteran believes that he is entitled to service connection for a respiratory disorder.  However, the record does not reflect that the Veteran has the requisite training or expertise to offer a medical opinion providing a diagnosis of a respiratory disorder, or as complex as linking a claimed respiratory disorder to an event or injury in military service.  The competent medical evidence of record from a VA physician shows that the Veteran's lungs are normal.  In addition, there is no medical evidence of record to indicate that any claimed respiratory disorder experienced by the Veteran is due to an undiagnosed illness.  

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of the-doubt doctrine is therefore not for application, and the Veteran's claim of entitlement to service connection for a respiratory disorder must be denied.  See 38. U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

Procedural Duties

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A notice letter dated May 2010 complied with VA's duty to notify.  Specifically, the letter notified the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.  

The Board also finds that the duty-to-assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, not obtained relevant, available evidence.  VA has obtained examinations with respect to the claim decided herein.  As previously indicated, the instant claims were remanded in May 2016 to, among other things, afford the Veteran a VA addendum medical opinion that provides the nature and etiology of his claimed disabilities.  

In May 2016, VA provided an addendum to the November 2012 examination on the Veteran's claimed disabilities.  The Board finds that the May 2016 VA addendum report is adequate, as it is predicated on a full reading of the STRs as well as the private and VA medical records contained in the claims file.  The examiner considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided a complete rationale for the opinion stated.  As such, the Board finds that the May 2016 VA addendum medical opinion is adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr. v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board concludes that there has been substantial compliance with the May 2016 Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Accordingly, the duty to assist is also met.  

ORDER

Entitlement to service connection for a lung disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness, is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


